Citation Nr: 0719761	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  01-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
bilateral pes planus with hallux valgus and plantar 
fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1993 to September 1996.

This appeal to the Board of Veterans' Appeals' (Board) arises 
from a rating decision in April 2001 by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

On March 16, 2004, the veteran testified at a video 
conference hearing before a Veterans Law Judge who is no 
longer employed by the Board.  A transcript of that hearing 
is of record.  

In October 2004 and again in February 2006, the Board 
remanded this case for development action.  The case was most 
recently returned to the Board in January 2007.  

By a letter dated in April 2007, the Board notified the 
appellant that the Veterans Law Judge who presided at his 
hearing in March 2004 is no longer employed by the Board. The 
Board's April 2007 letter advised the appellant that he was 
being afforded a period of 30 days in which to indicate in 
writing a desire on his part to have another hearing before a 
different Veterans Law Judge and that, in the event he did 
not so indicate within the time permitted, the Board would 
proceed to decide his appeal.  The appellant and his 
representative did not respond to the Board's April 2007 
letter and have not requested a hearing. 


FINDINGS OF FACT

1.  At the appellant's entrance upon active duty service in 
November 1993, a service department physician found that the 
appellant had bilateral hallux valgus and bilateral pes 
planus of the feet which were productive of moderate 
impairment. 

2.  In March 2006, a VA physician conducted a clinical 
examination of the appellant's feet and reported findings of: 
a severe acquired flatfoot condition with marked pronation, 
extreme tenderness of the plantar surfaces of the feet along 
the plantar fascia, bilaterally, and marked inward 
displacement of the Achilles tendon on manipulation; and 
severe plantar fasciitis of the feet.  


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent for 
bilateral pes planus with hallux valgus and plantar fasciitis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.22, 4.71a, Diagnostic Code 5276 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, the appellant was provided with VCAA notice by 
letters dated in November 2004 and March 2006 from the VA 
Appeals Management Center (AMC) in Washington, DC.  The 
appellant was informed by VA of the evidence required to 
substantiate his claim and of the information required from 
him to enable VA to obtain evidence on his behalf and of the 
assistance that VA would provide to obtain evidence on his 
behalf.  He was also requested to provide any evidence in his 
possession which pertains to his claim.  

While the RO's letters were issued after the rating decision, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement is harmless error. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that 
the Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any Agency of 
Original Jurisdiction (AOJ) action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to that 
claim does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  Moreover, after the notice was provided, the case was 
readjudicated and supplemental statements of the case were 
provided to the appellant.  

As the Board is granting the claim on appeal, there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
Any defects with respect to the effective date will be 
rectified by the AOJ when effectuating the award.  

Moreover, all available evidence pertaining to the claim on 
appeal has been obtained.  The record before the Board 
contains the appellant's service medical records, one of 
which is the report of his medical examination for the 
purpose of enlistment, post-service medical treatment records 
of the appellant, the veteran's VA 
Counseling/Evaluation/Rehabilitation file, and reports of VA 
examinations of his feet.  Neither the appellant nor his 
representative has identified any existing additional 
pertinent evidence which could be obtained to substantiate 
the claim, and the Board is not aware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
its duty to assist the veteran in the development of the 
facts pertinent to these claims.

The record also reflects that VA readjudicated the veteran's 
claim following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183; Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

38 C.F.R. § 4.71a, Diagnostic Code 5276, pertaining to 
acquired flatfoot, provides that an evaluation of 30 percent 
is warranted for bilateral severe acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  An 
evaluation of 50 percent requires pronounced acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achillis on manipulation, not improved by 
orthopedic shoes or appliances.  

38 C.F.R. § 4.22, pertaining to rating of disabilities 
aggravated by active service, provides that, in cases 
involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the 
degree existing at the time of entrance into active service 
and it is, therefore, necessary in all cases of this 
character to deduct from the present degree of disability the 
degree, if ascertainable, of the disability existing at the 
time of entrance into active service, in terms of the rating 
schedule. 

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).

The record in the appellant's case reveals that a rating 
decision in March 1997, which granted his claim of 
entitlement to service connection for bilateral pes planus 
with hallux valgus and plantar fasciitis, found that the 
rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276 
for an evaluation of 30 percent for acquired flatfoot [pes 
planus] had been met but that at the veteran's entrance into 
active service his service-connected disabilities of the feet 
were 10 percent disabling under that diagnostic code, and so 
under the provisions of 38 C.F.R. § 4.22, a deduction of 10 
percent should be made from the evaluation of 30 percent for 
current disability of the feet.  The VA rating action in 
March 1997 thus assigned a schedular evaluation of 20 percent 
for his bilateral pes planus with hallux valgus and plantar 
fasciitis.  

In the current appeal, the veteran contends that the 
appropriate disability rating for his pes planus disability 
was not granted by the rating decision in March 1997 and that 
his service-connected bilateral foot disability has worsened 
and warrants an evaluation higher than 20 percent. 

With regard to the matter of the appropriate disability 
rating for the appellant's service-connected disability of 
bilateral pes planus with hallux valgus and plantar 
fasciitis, the report of a medical examination in July 1993 
for the purpose of enlistment in the Marine Corps noted that 
the appellant's feet were not normal and that he had the 
abnormalities of the feet of pes planus, bilateral, moderate, 
asymptomatic, and bilateral hallux valgus, mild.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 provided then, as it does now, 
that an evaluation of 10 percent is warranted for moderate 
pes planus, unilateral or bilateral, with the weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet.  A 
zero percent, or noncompensable evaluation, is warranted for 
mild pes planus, symptoms relieved by built-up shoe or arch 
support.

There is no other competent medical evidence of record 
pertaining to the severity and level of disability of the 
appellant's feet attributable to pes planus, hallux valgus, 
and plantar fasciitis prior to his entrance upon active duty 
military service other than the report of his examination for 
enlistment.  There is thus no indication in the record that 
at service entrance the severity of the appellant's 
disabilities of the feet for which service connection is now 
in effect and the functional impact of such foot disabilities 
met the criteria of Diagnostic Code 5276 for the next higher 
rating of 30 percent. 

38 C.F.R. § 4.71a, Diagnostic Code 5280, pertaining to hallux 
valgus, unilateral, provides that a disability evaluation of 
10 percent is warranted for hallux valgus, operated with 
resection of the metatarsal head or for hallux valgus or, 
severe, if equivalent to amputation of the great toe.  The 
competent evidence of record in the appellant's case does not 
show that the severity of his service-connected disability of 
the feet is equivalent to amputation of his great toes or 
that he has undergone surgical resection of the metatarsal 
heads of the great toes of his feet, and he and his 
representative do not contend that there is any such existing 
medical evidence.  For those reasons, Diagnostic Code 5280 is 
not for application in this case.

Pursuant to the Board's February 2006 remand orders, the 
appellant was afforded a VA examination of his feet in March 
2006.  The VA examining physician found on clinical 
examination of the appellant's feet that his acquired 
flatfoot condition is severe, with marked pronation, extreme 
tenderness of the plantar surfaces of his feet along the 
plantar fascia, bilaterally, and marked inward displacement 
of the Achilles tendon on manipulation.  The VA examiner 
found that the appellant's plantar fasciitis of the feet is 
also severe.  The VA examiner also noted that the appellant 
told him that arch supports for his feet provided to him in 
service were not helpful and that the over-the-counter 
insoles he was using in his footwear provided some, but only 
partial, alleviation of his bilateral foot pain.    

The medical findings reported by the VA physician who 
conducted the March 2006 VA examination of the appellant's 
feet more nearly approximate the criteria for a rating of 50 
percent under Diagnostic Code 5276 than they do the criteria 
for a rating of 30 percent under the provisions of that 
diagnostic code, and, indeed, all findings listed in 
Diagnostic Code as indicative of disability at the 50 percent 
level except for severe spasm of the Achilles tendon on 
manipulation were reported as findings of the March 2006 VA 
examination by the VA examiner.  The current severity of the 
appellant's bilateral pes planus with hallux valgus and 
plantar fasciitis warrants entitlement to an evaluation of 40 
percent [by reducing his current bilateral foot disability 
ratable at 50 percent by the 10 percent disability of the 
feet he had at the time of service entrance].  The 50 percent 
evaluation is the maximum provided under the schedular 
criteria for flat feet.  

Because the preponderance of the evidence of record is 
against a finding the severity of the appellant's disability 
of the feet at service entrance was non-compensable (zero 
percent disabling), there is no basis in the record of this 
case to allow entitlement to the maximum 50 percent rating 
under the provisions of Diagnostic Code with no reduction for 
the level of disability of the feet which existed at service 
entrance, and the benefit of the doubt doctrine does not 
apply on that issue.  38 U.S.C.A. § 5107(b) (West 2002). 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  However, the 
Board notes that the record reflects that the veteran has not 
required frequent periods of hospitalization for this 
disability and that the manifestations of the disability are 
contemplated by the schedular criteria.  Therefore, there is 
no reason to believe that the average industrial impairment 
from the disability would be in excess of that contemplated 
by the schedular criteria.  Accordingly, referral of the case 
for extra-schedular consideration is not in order.


ORDER

Entitlement to an evaluation of 40 percent for bilateral pes 
planus with hallux valgus and plantar fasciitis is granted, 
subject to governing regulations concerning payment of 
monetary benefits.  



____________________________________________
S. S. Toth 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


